***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   FRANCIS ANDERSON v. CHARLES DIKE ET AL.
                 (AC 40799)
                      Alvord, Prescott and Norcott, Js.

                                  Syllabus

The plaintiff, a patient in a state hospital, sought to recover damages from
   the defendant hospital employees, claiming that he suffered injuries
   when one of the employees, M, allegedly closed a door on the plaintiff’s
   hand and intentionally kicked his hand into the door. The plaintiff
   brought the action against the defendants in their individual capacities
   and claimed that their conduct violated the patients’ bill of rights (§ 17a-
   540 et seq.). The trial court granted the defendants’ motion to dismiss
   as to all of the defendants except M. The court ruled that only M could
   be sued in her individual capacity because the plaintiff had alleged
   reckless, wanton or malicious conduct on her part. The court thereafter
   denied the plaintiff’s motions for a jury trial and the appointment of
   counsel, and granted the defendants’ motion for summary judgment and
   rendered judgment for the defendants, from which the plaintiff appealed
   to this court. Held that the trial court properly granted the defendants’
   motion for summary judgment, as the plaintiff did not meet his burden
   to demonstrate the existence of a genuine issue of material fact and
   failed to offer any evidence in opposition to the defendants’ motion
   that properly could be considered at summary judgment: the plaintiff’s
   affidavit in opposition to the defendants’ motion could not be considered,
   as it neither was subscribed nor sworn to before a notary, the police
   reports attached to his opposition were not proper summary judgment
   evidence, as they were unauthenticated, and because the court properly
   granted the motion for summary judgment, it was not necessary to
   consider the plaintiff’s claim that the court improperly denied his motion
   for a jury trial; moreover, there was no merit to the plaintiff’s claim that
   the court improperly denied his motion for the appointment of counsel,
   as the legislature has not provided a statutory exception to the general
   rule that court-appointed counsel is not available in civil proceedings.
      Argued October 25, 2018—officially released January 22, 2019

                             Procedural History

   Action to recover damages for the defendants’ alleged
violation of the patients’ bill of rights, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Middlesex, where the court, Domnarski, J.,
granted in part the defendants’ motion to dismiss; there-
after, the court denied the plaintiff’s motions for a jury
trial and for the appointment of counsel; subsequently,
the court granted the defendants’ motion for summary
judgment and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  Francis Anderson, self-represented, the appellant
(plaintiff).
  Darren P. Cunningham, assistant attorney general,
with whom, on the brief, were George Jepsen, attorney
general, and Jacqueline S. Hoell, assistant attorney gen-
eral, for the appellees (defendants).
                          Opinion

   NORCOTT, J. The plaintiff, Francis Anderson,
appeals from the summary judgment rendered by the
trial court in favor of the defendants, Charles Dike,
Thomas Ward-McKinley, Steve Lazrove and Heather
Madison. The plaintiff claims that the court improperly
(1) granted the defendants’ motion for summary judg-
ment, (2) denied his motion for a jury trial and (3)
denied his motions for the appointment of counsel. We
affirm the judgment of the court.
   The record reveals the following facts and procedural
history. The plaintiff commenced this action in Septem-
ber, 2014, pursuant to the patients’ bill of rights, General
Statutes § 17a-540 et seq. The plaintiff alleged the fol-
lowing facts in his complaint. On May 4, 2014, while
the plaintiff was a patient in the Whiting Forensic Divi-
sion of Connecticut Valley Hospital, Madison closed the
door to the video room, located on unit 2, on his hand
and then intentionally and forcibly kicked his hand into
the door. The plaintiff went to the nursing station to
request medical treatment for his hand, as it was swol-
len. The plaintiff initially was refused treatment by the
nurse. Madison was threatening as well as verbally abu-
sive to the point that Police Lieutenant Margaret G.
Miner became involved. As a result of this incident, the
plaintiff alleged that Madison was temporarily ordered
off the unit. Finally, Lazrove witnessed and was com-
plicit in covering up the incident, and Dike, Ward-
McKinley, and Lazrove allowed Madison to pose a threat
to the plaintiff’s well-being.
   In January, 2015, the defendants filed a motion to
dismiss for lack of subject matter jurisdiction, asserting
that a claim under General Statutes § 17a-550 for viola-
tion of the patients’ bill of rights can be brought only
against the state and not against individual state
employees; therefore, the defendants in their individual
capacities cannot be held liable for violations of General
Statutes § 17a-542. The court granted the defendants’
motion as to Dike, Ward-McKinley, and Lazrove. That
court, however, denied the motion as to Madison. The
court noted that ‘‘[General Statutes] §§ 17a-550 and 4-
165 mean that a person can sue a state employee in his
individual capacity for violations of the patients’ bill of
rights, but only for actions that are wanton, reckless
or malicious.’’1 (Internal quotation marks omitted.)
   The court went on to note that as to Dike, Ward-
McKinley and Lazrove, the plaintiff had alleged only
that those defendants witnessed the incident, were
complicit in allowing the incident to happen, and
allowed Madison to again pose a threat to the plaintiff’s
well-being and safety, and that these allegations were
not ‘‘sufficient to support a cause of action sounding
in recklessness.’’ The court denied the motion as to
Madison, because when read in the light most favorable
to the plaintiff, the plaintiff in his complaint had alleged
reckless, wanton or malicious conduct on the part of
Madison.2 As a result of this order, Madison is the only
defendant who this action continues against in an indi-
vidual capacity.
  Throughout the pendency of the action, the plaintiff
made a request for a jury trial as well as several requests
to have counsel appointed for him. The court denied
these requests. The defendants filed a motion for sum-
mary judgment, claiming that they had sustained their
burden of establishing that there is no genuine issue
of material fact pertaining to the plaintiff’s claim that
Madison intentionally or recklessly caused injury to the
plaintiff. The court granted the defendants’ summary
judgment motion, concluding that the plaintiff did not
provide evidence to raise a genuine issue of material
fact.3 This appeal followed.
  On appeal, the plaintiff claims that the court erred
by (1) concluding that the defendants sustained their
burden of establishing that there is no genuine issue of
material fact pertaining to his claim, (2) denying his
claim for a jury trial and (3) denying his motions for
the appointment of counsel.
  First, we address the plaintiff’s claim that the court
improperly granted the defendants’ motion for sum-
mary judgment because there existed a genuine issue
of material fact. We are not persuaded.
   ‘‘We begin our analysis with the standard of review
applicable to a trial court’s decision to grant a motion
for summary judgment. Practice Book § 17-49 provides
that summary judgment shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. A party moving for summary judg-
ment is held to a strict standard. . . . To satisfy his
burden the movant must make a showing that it is quite
clear what the truth is, and that excludes any real doubt
as to the existence of any genuine issue of material
fact. . . . As the burden of proof is on the movant, the
evidence must be viewed in the light most favorable to
the opponent. . . . When documents submitted in sup-
port of a motion for summary judgment fail to establish
that there is no genuine issue of material fact, the non-
moving party has no obligation to submit documents
establishing the existence of such an issue. . . . Once
the moving party has met its burden, however, the
opposing party must present evidence that demon-
strates the existence of some disputed factual issue.
. . . It is not enough, however, for the opposing party
merely to assert the existence of such a disputed issue.
Mere assertions of fact . . . are insufficient to estab-
lish the existence of a material fact and, therefore, can-
not refute evidence properly presented to the court
under Practice Book § [17-45]. . . . Our review of the
trial court’s decision to grant [a] motion for summary
judgment is plenary.’’ (Citation omitted; internal quota-
tion marks omitted.) Ferri v. Powell-Ferri, 317 Conn.
223, 228, 116 A.3d 297 (2015).
   In their motion for summary judgment, the defen-
dants proffered evidence demonstrating that the
sequence of events the plaintiff described in his com-
plaint did not take place. Such evidence included (1) a
sequence of still photographs taken from a recording
of the incident through a video camera that was in place
on the unit; (2) an affidavit from a detective of the
Department of Mental Health and Addiction Services
who conducted an investigation, and reviewed the video
footage of the alleged incident and found that the door
never closed on the plaintiff’s hand, nor did Madison
kick the plaintiff’s hand into the door; (3) an affidavit
of an attending nurse who observed no indication of
any injury to the plaintiff’s hand or his fingernails; and
(4) an affidavit of Dr. Katherine Sundstrom, a psychia-
trist who, upon examining the plaintiff, observed no
sign of distress or physical injury. On the basis of this
evidence the defendants met their burden of demonstra-
ting that there was no genuine issue of material fact to
warrant a trial.
   Faced with this evidence, the plaintiff had the obliga-
tion to proffer evidence that shows the existence of a
genuine issue of material fact. The plaintiff failed to
meet this burden. In support of his opposition to the
defendants’ motion for summary judgment, the plaintiff,
in part, relied on his own affidavit. The court considered
the affidavit in ruling on the motion to dismiss. In his
affidavit, the plaintiff asserted that ‘‘[o]n May 4, 2014,
Heather Madison on purpose kicked the door when the
plaintiff was closing the door, and injured the plain-
tiff[’s] fingers.’’ Nevertheless, the court stated that ‘‘[t]he
plaintiff has not sustained his burden of proving the
existence of [a] material issue of fact regarding his claim
against Madison.’’
   In reviewing a grant of summary judgment, this
court’s review is plenary, and we are not bound to
consider the affidavit simply because the trial court
did so. Instead, we decline to consider the plaintiff’s
affidavit as summary judgment evidence because it nei-
ther was subscribed nor sworn to before a notary. Such
affidavit is of no evidentiary value. Viola v. O’Dell, 108
Conn. App. 760, 768, 950 A.2d 539 (2008).
   In addition to his defective affidavit, the plaintiff
attached to his opposition to the motion for summary
judgment unauthenticated police reports from Lieuten-
ant Miner and Sergeant David J. Tuschhoff, the officers
who witnessed the alleged incident. These unauthenti-
cated reports are not proper summary judgment evi-
dence. This court has made clear that ‘‘[the] rules [of
practice] would be meaningless if they could be circum-
vented by filing [unauthenticated documents] in sup-
port of or in opposition to summary judgment. . . .
Therefore, before a document may be considered by
the court [in connection with] a motion for summary
judgment, there must be a preliminary showing of [the
document’s] genuineness, i.e., that the proffered item of
evidence is what its proponent claims it to be.’’ (Internal
quotation marks omitted.) Nash v. Stevens, 144 Conn.
App. 1, 15–16, 71 A.3d 635, cert. denied, 310 Conn. 915,
76 A.3d 628 (2013). ‘‘Documents in support of or in
opposition to a motion for summary judgment may be
authenticated in a variety of ways, including, but not
limited to, a certified copy of a document or the addition
of an affidavit by a person with personal knowledge
that the offered evidence is a true and accurate repre-
sentation of what its proponent claims it to be.’’ (Inter-
nal quotation marks omitted.) Gianetti v. Anthem Blue
Cross & Blue Shield of Connecticut, 111 Conn. App.
68, 73, 957 A.3d 541 (2008), cert. denied, 290 Conn. 915,
965 A.2d 553 (2009).
  The police reports offered by the plaintiff failed to
meet this standard. The reports are neither accompa-
nied by an affidavit of a person with personal knowledge
that the reports are a true and accurate representation
of what the plaintiff purports them to be, nor are the
reports certified documents or authenticated by other
means. The plaintiff has not offered any evidence that
may properly be considered at summary judgment and,
thus, did not meet his burden to demonstrate the exis-
tence of a disputed factual issue. Accordingly, the court
properly granted the defendants’ motion for summary
judgment.
   The plaintiff next claims that the court improperly
denied his motion for a jury trial and his motions for
the appointment of counsel. Because we conclude that
the court properly granted the defendants’ motion for
summary judgment, we need not consider the plaintiff’s
claim regarding the denial of a jury trial. See, e.g., Kaka-
delis v. DeFabritis, 191 Conn. 276, 281, 464 A.2d 57
(1983) (‘‘[t]he motion for summary judgment is designed
to eliminate the delay and expense incident to a trial
when there is no real issue to be tried’’ [internal quota-
tion marks omitted]).
   Finally, there is no merit to the plaintiff’s claim that
the court improperly declined to appoint him an attor-
ney because he is indigent and confined on account of
having been found not guilty by reason of mental dis-
ease or defect.4 As a general rule, court-appointed coun-
sel is not available in civil proceedings. See Kennedy
v. Putman, 97 Conn. App. 815, 816 n.3, 905 A.2d 1280
(2006). ‘‘The legislature, however, has created excep-
tions to the general rule . . . by providing for the
appointment of counsel to represent indigent parties in
certain civil actions. Among those who have a statutory
right to counsel in civil cases are petitioners in habeas
corpus proceedings arising from criminal matters, Gen-
eral Statutes § 51-296 (a); litigants in termination of
parental rights cases, General Statutes § 45a-717 (b),
and proceedings on behalf of neglected, uncared for or
dependent children or youths, General Statutes § 46b-
135 (b); and persons who might be involuntarily con-
fined due to mental condition or for purposes of quaran-
tine, e.g., General Statutes §§ 17a-498 and 19a-221. . . .
In addition to the foregoing, our legislature has statuto-
rily provided that, once a trial court determines that a
defendant is indigent the court must appoint counsel
(1) in any criminal action, (2) in any habeas corpus
proceeding arising from a criminal matter, (3) in an
extradition proceeding, or (4) in any delinquency mat-
ter. General Statutes § 51-296 (a).’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.)
Small v. State, 101 Conn. App. 213, 217–18, 920 A.2d
1024 (2007), appeal dismissed, 290 Conn. 128, 962 A.2d
80, cert. denied, 558 U.S. 842, 130 S. Ct. 102, 175 L. Ed.
2d 68 (2009). In the present case, the plaintiff’s claims
are brought pursuant to the patients’ bill of rights. The
legislature has not provided a statutory exception to
the general rule for such cases, and, thus, the court
properly denied the plaintiff’s motions for the appoint-
ment of counsel.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    General Statutes § 4-165 (a) provides: ‘‘No state officer or employee shall
be personally liable for damage or injury, not wanton, reckless or malicious,
caused in the discharge of his or her duties or within the scope of his or
her employment. Any person having a complaint for such damage or injury
shall present it as a claim against the state under the provisions of this
chapter.’’
  2
    The court held that the plaintiff’s allegation that Madison ‘‘closed [a]
door on [the plaintiff’s] hand and then kicked [the plaintiff’s] hand directly
into the door on purpose’’ sufficiently pleaded a reckless disregard of the
just rights or safety of others or of the consequences of the action. (Internal
quotation marks omitted.)
  3
    Because the plaintiff’s claims against Dike, Ward-McKinley and Lazrove
were dependent on the plaintiff’s claims against Madison, the court rendered
judgment in favor of all the defendants.
  4
    Following an incident that occurred in 2012, the plaintiff, who had been
incarcerated at that time, was found not guilty by reason of mental disease
or defect of assault of a correction officer, breach of the peace and failure
to submit to fingerprint identification, committed to the custody of the
Commissioner of Mental Health and Addiction Services and thereafter trans-
ferred to the Whiting Forensic Division of Connecticut Valley Hospital. See
State v. Anderson, 319 Conn. 288, 292, 127 A.3d 100 (2015).